Title: To George Washington from Alexander Scammell, 26 May 1781
From: Scammell, Alexander
To: Washington, George


                        
                            Sr
                            Clarke’s Town May 26th 1781
                        
                        Lt Miller has just returnd from the place where the Refugees old block house stood, about six miles below
                            Fort Lee. By every Account he could collect, they had taken post again on Bergen Point. A company from Delanceys Corps, he
                            understood, had joind Ward. He discoverd but very few Vessels in the North River.
                        I omitted mentioning in my last the willingness and capacity of Capt. Lawrence to render me every service in
                            his power. He has declined his state appointment, & wishes to obtain a Commission in the Corps of sappers
                            & miners. I presume that he would be emulous to distinguish himself, and would be agreable to Genl Du Portail in
                            case he could obtain a Commission in that Corps.
                        Ward has requested another Interview with Capt. Lawrence which will take place in a day or two when I hope to
                            obtain some of the latest N. York Papers. I do not yet relinquish The hopes of a good opportunity presenting itself.
                        I beg leave to mention whether it would not be expedient to have a number of Boats kept at Kings Ferry or
                            occasionally at N. york under the Care of Capt. Pray, sufficient to transport this detachment. A party of Troops might be
                            thrown across which could have a better opportunity of annoying Delancys Corps, and march with greater secresy to beat up his
                            quarters, than by any other Route. The enemys boats come up the River but a very little distance above Spiten Devils
                            Creek, so that a party could cross over to Philips’s undiscoverd.
                        Enclosed I send a New York Paper of the 23d Inst. I have the Honor to be Yr Most Obedt & Very Humble
                            Servt
                        
                            A. Scammell

                        
                    